DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further review, the Examiner is withdrawing claim 29 from further consideration, as being drawn to the non-elected species F of Fig. 26. The Examiner is also withdrawing claim 33 from further consideration as being drawn to the non-elected species H of Fig. 15.
Claims 9, 12-13, 15- 17, 26-27, and 29-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2021.
Applicant’s election without traverse of Species A in the reply filed on 6/14/2021 is acknowledged.
Status of Claims 
Claims 1-8, 10-11, 14, 18-25, and 28 are pending and currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/202, 08/19/2020, and 04/20/2021 have been considered by the examiner.

Claim Objections
Claims 2, 19, and 22 are objected to because of the following informalities:  
Claim 2 recites “The coupler device of claim 1”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The coupler device of claim 1,”.
Claim 19 recites “The kit of claim 18”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The kit of claim 18,”.
Claim 22 recites “The kite”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The kit”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:   
“a mechanism for articulating” in claim 2 
“a mechanism for angular adjustment” in claim 10
“a plurality of mechanisms for lateral angular adjustment” in claim 17
“a mechanism for articulating” in claim 19
“ a mechanism for angular adjustment” in claim 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure below as described in the Applicant’s specification as performing the claimed function, and equivalents thereof.
“an elevator, cable, or similar actuation means”, as seen in [0014]
“an elevator, cable, or similar actuation means”, as seen in [0014]
“an elevator, cable, or similar actuation means”, as seen in [0014]
“an elevator, cable, or similar actuation means”, as seen in [0014]
“an elevator, cable, or similar actuation means”, as seen in [0014]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2007/0099500 to Pilvisto et al. (hereinafter “Pilvisto”).
Regarding claim 1, Pilvisto discloses in Fig. 2 a coupler device for a forward viewing endoscope having a working channel, a light and a camera lens, comprising: 
(Fig. 2 – endoscope head 3) comprising a substantially closed distal end and a proximal end configured for attachment to a distal end portion of the endoscope (Fig. 2 - outer thread 10; see [0027]); 
a working channel extension within the main body (See Fig. 2; [0029] - The extension of the working channel 4 in the endoscope head 3), the working channel extension having an open distal end and a proximal end that is configured for attachment to the working channel of the endoscope (Fig. 2; see [0029] - The extension of the working channel 4 in the endoscope head 3): and 
wherein the coupler device is configured to allow viewing of tissue by the endoscope (Fig. 3 and Fig. 6 - lens system 7).
Regarding claim 2, Pilvisto discloses the claimed invention as discussed above concerning claim 1, and Pilvisto further discloses further comprising a mechanism for articulating an instrument passing through the endoscope (Fig. 2 - rotatable part 4a; see [0029]-[0030]).
Regarding claim 4, Pilvisto discloses the claimed invention as discussed above concerning claim 3, and Pilvisto further discloses wherein the working channel extension is configured for angular adjustment by actuation of the endoscope (see [0029]-[0030]- Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument).
Regarding claim 5, Pilvisto discloses the claimed invention as discussed above concerning claim 3, and Pilvisto further discloses wherein the coupler device further comprises an actuator for articulating the working channel extension (Fig. 2 - movable part 4a)
Regarding claim 6, Pilvisto discloses the claimed invention as discussed above concerning claim 1, and Pilvisto further discloses wherein the endoscope has a longitudinal axis and wherein the light and the camera lens provide a view in at least one direction substantially parallel to the longitudinal axis (Fig. 2 – illumination channels 6 and lens system 7).
Regarding claim 7, Pilvisto discloses the claimed invention as discussed above concerning claim 3, and Pilvisto further discloses wherein the main body of the coupler device comprises a distal end portion having an open area substantially aligned with the view provided by the light and the camera lens of the endoscope (See Fig. 3 and Fig 6 - illumination channels 6 and lens system 7).
Regarding claim 8, Pilvisto discloses the claimed invention as discussed above concerning claim 2, and Pilvisto further discloses wherein the working channel extension extends substantially parallel with the longitudinal axis of the endoscope (Fig. 2), the working channel extension being configured for lateral angular adjustment to one or more orientations transverse to the longitudinal axis (see [0029] - The distal part 4a of the working channel 4 rotates around a pivot axis 13).
Regarding claim 10, Pilvisto discloses the claimed invention as discussed above concerning claim 2, and Pilvisto further discloses wherein the endoscope includes a mechanism for angular adjustment of the working channel extension (see [0029]- The distal part 4a of the working channel 4 rotates around a pivot axis 13 by means of a Bowden cable 14).
Regarding claim 11, Pilvisto discloses the claimed invention as discussed above concerning claim 7, and Pilvisto further discloses wherein the coupler device further includes a sheath for receiving the cable (Fig. 3 - Bowden cable casing 18 and Bowden cable 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0099500 to Pilvisto et al. (hereinafter “Pilvisto”) in view of U.S. Publication No. 2011/0190578 A1 to Ho et al. (hereinafter “Ho”)
Regarding claim 18, Pilvisto discloses 
A forward viewing endoscope (Fig. 1 - endoscope 1) having a working channel (see [0024]- Inside the shaft 2… several channels are configured, running in the longitudinal direction, in particular a working channel 4; Fig. 2 – working channel 4), a light (Fig. 1 - illumination channels 6) and a camera lens (Fig. 1 -lens system 7); and 
a coupler device (Fig. 2)  comprising: 
a main body comprising a substantially closed distal end and a proximal end configured for attachment to a distal end portion of the endoscope (Fig. 2 - endoscope head 3 and Fig. 1 – outer thread 10; see [0027]); 
a working channel extension within the main body (See Fig. 2; [0029] - The extension of the working channel 4 in the endoscope head 3), the working channel extension having an open (Fig. 2; see [0029] - The extension of the working channel 4 in the endoscope head 3); and 
wherein the coupler device is configured to allow viewing of the surgical site by the endoscope (Fig. 3 and Fig. 6 - lens system 7) .
Pilvisto does not expressly teach a kit for use in an endoscopic procedure.
However, Ho teaches of an analogous endoscopic device  in Fig. 5c inducing a kit for use in an endoscopic procedure (see [0023]-  endoscope cap 1 … can be pushed onto or attached to an already existing housing of the endoscope head 2 having the corresponding functions and therefore is suited as a retrofit kit of commercial endoscopes), the kit comprising:
A coupler device (Fig. 5c - endoscope cap 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pilvisto to include it in a kit, as seen above in the teaches of Ho. It would have been advantageous to make the combination in order to use the coupler device with various types of different endoscope ([0023] of Ho).
The modified device of Pilvisto in view of Ho will hereinafter be referred to as modified Pilvisto.
Regarding claim 19, modified Pilvisto teaches the claimed invention as discussed above concerning claim 18, and Pilvisto further discloses further comprising a mechanism for articulating an instrument passing through the working channel of the endoscope (Fig. 2 - rotatable part 4a; see [0029]-[0030]).
Regarding claim 23, modified Pilvisto teaches the claimed invention as discussed above concerning claim 18, Pilvisto further discloses wherein the endoscope has a longitudinal axis and (Fig. 2 – illumination channels 6 and lens system 7).
Regarding claim 24, modified Pilvisto teaches the claimed invention as discussed above concerning claim 18, Pilvisto further discloses wherein the main body of the coupler device comprises a distal end portion having an open area substantially aligned with the view provided by the light and the camera lens of the endoscope (See Fig. 3 and Fig. 6 - illumination channels 6 and lens system 7).
Regarding claim 25, modified Pilvisto teaches the claimed invention as discussed above concerning claim 18, Pilvisto further discloses wherein the working channel extension extends substantially parallel with the longitudinal axis of the endoscope (Fig. 2), the working channel extension being configured for lateral angular adjustment to one or more orientations transverse to the longitudinal axis (see [0029] - The distal part 4a of the working channel 4 rotates around a pivot axis 13.
Regarding claim 28, modified Pilvisto teaches the claimed invention as discussed above concerning claim 18, Pilvisto further discloses further comprising an endoscopic device configured for advancement through the working channel of the endoscope and the working channel extension of the coupler device (see [0029] - it is possible to direct a medical instrument, which has been inserted from the proximal end of the endoscope 1 into the working channel 4, accurately to the surgical area).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0099500 to Pilvisto et al. (hereinafter “Pilvisto”) in further view of U.S. Publication No. 2015/0351776 to Swayze et al. (hereinafter “Swayze”).
Regarding claim 3, Pilvisto discloses the claimed invention as discussed above concerning claim 1, and Pilvisto further discloses wherein the working channel extension is capable of angular adjustment (see [0029]-[0030] - Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument), but Pilvisto does not expressly teach wherein the working channel extension is flexible.
However, Swayze teaches of an analogous endoscopic device wherein the working channel extension is flexible (Fig. 3- inflation line 5030; see [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working channel extension of Pilvisto to include it being flexible, as seen above in the teachings of Swayze. It would have been advantageous to make the combination in order to extend through the working channel of the scoping device ([0039] of Swayze).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0099500 to Pilvisto et al. (hereinafter “Pilvisto”) in further view of U.S. Patent No. 5,569,157 to Nakazawa et al. (hereinafter “Nakazawa”).
Regarding claim 14, Pilvisto discloses the claimed invention as discussed above concerning claim 1, but Pilvisto does not expressly teach wherein the coupler device comprises an elastic or elastomeric material.
However, in the analogous art of endoscopy, Nakazawa teaches in Fig. 16 of a coupler device wherein the coupler device comprises an elastic or elastomeric material (Col. 15, lines 39-42 - a detachable distal end portion 105, a detachable cover 83 and a stationary cover 84 are constituted by a distal end cover 116 made of an integral elastic plastic member or the like)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler device of Pilvisto to utilize a coupler device comprising an elastic material, as seen in the teachings above of Nakazawa. It would have been advantageous to make the combination in order to have better slip properties (Col. 12, lines 15-19 of Nakazawa.)
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0099500 to Pilvisto et al. (hereinafter “Pilvisto”) in view of U.S. Publication No. 2011/0190578 A1 to Ho et al. (hereinafter “Ho”) and in further view of U.S. Publication No. 2015/0351776 to Swayze et al. (hereinafter “Swayze”).
Regarding claim 20, modified Pilvisto teaches the claimed invention as discussed above concerning claim 18, and Pilvisto further discloses wherein the working channel extension is capable of angular adjustment (see [0029] - The distal part 4a of the working channel 4 rotates around a pivot axis 13 by means of a Bowden cable 14), but modified Pilvisto teaches does not expressly teach wherein the working channel extension is flexible.
However, Swayze teaches of an analogous endoscopic device wherein the working channel extension is flexible (Fig. 3- inflation line 5030; see [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working channel extension of modified Pilvisto to include it being flexible, as seen above in the teachings of Swayze. It would have been advantageous to make the combination in order to extend through the working channel of the scoping device ([0039] of Swayze).
Regarding claim 21, modified Pilvisto teaches the claimed invention as discussed above concerning claim 20, Pilvisto further discloses wherein the working channel extension is (see [0029]-[0030]- Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument).
Regarding claim 22, modified Pilvisto teaches the claimed invention as discussed above concerning claim 20, and Pilvisto further discloses wherein the coupler device further comprises an actuator for articulating the working channel extension (Fig. 2 - movable part 4a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120209074 A1 to Titus and JPH09238893A to Matsui.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795